Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-2, 4, 8-13 iand 16 s/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 5,958,648) in view of Ogura et al (US 2003/0031867 A1)(“Ogura”) and of  Oh et al (US 2014/0306195 A1)(“Oh”).
Nishimura discloses a method including 
Applying an ink on a substrate which has a display and on which the ink will form an interlaminar or interlayer insulating film (col. 1, lines 7-14 and Abstract).
Cured with for example ultraviolet radiation (col. 14, lines 21-28).
Nishimura is silent with respect to the curing being by applying vibration.  Nishimura does not explicitly state the epoxy composition if an ink.
Ogura, in the same field of endeavor of adhesives for semiconductors (Abstract), discloses epoxy compositions can be cured by ultraviolet light or by ultrasonic energy (para. 0034).  Ogura also discloses conditions of vibration of the ultrasonic  treatment in a range which overlaps the recited range, as Ogura discloses 60-110 kHz (para. 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used ultrasonic vibration as disclosed by Ogura in the method disclosed by Nishimura because Ogura discloses substituting a functional equivalents for the same purpose (MPEP 2144.06 (II) Substituting equivalents known for the same purpose).
Oh supports that the epoxy composition disclosed by Nishimura is an ink, as Oh discloses a spin coated epoxy that is an interlayer film (para. 0039) is an ink (para. 0049).


Re claim 4:   The combination of Nishimura and Ogura and Oh discloses the limitation of claim 4, as Nishimura discloses a thickness  of 3.0 microns for the thickness of the film (col. 17, lines 6-9), which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05(I)).
Re claim 8:  The combination of Nishimura and Ogura and Oh discloses the limitation of claim 8, as the combination of Nishimura and Ogura and Oh discloses curing the applied ink composition, as stated in the rejection of claim 1 above.
Re claim 9:  The combination of Nishimura and Ogura and Oh discloses irradiating the composition with light, as Ogura discloses  epoxy compositions can be cured by ultraviolet light or by ultrasonic energy (para. 0034).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have irradiated the composition with light because Ogura discloses a functional equivalents for the same purpose (MPEP 2144.06 (II) .
Re claim 10:  :  The combination of Nishimura and Ogura and Oh discloses irradiating the composition with light, as Ogura discloses  epoxy compositions can be cured heat or by ultraviolet light or by ultrasonic energy (para. 0034).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have irradiated the composition with light because Ogura discloses a functional equivalents for the same purpose (MPEP 2144.06 (II) .
Re claim 11:  :  The combination of Nishimura and Ogura and Oh discloses the heating the  composition before and/or after the curing, as Ogura discloses  with light, as Ogura discloses applying at least one of heat and curing and ultrasonic (para. 0034), and changes in the sequence is obvious (MPEP 2144.04(IV)(C)).


Re claim 13:  Nishimura discloses the heating for 3 minutes to 2 hours, which overlaps the recited range and therefore the recited range is obvious (MPEP 2144.05)(I).
Re claim 16:  Nishimura discloses epoxy col. (3, lines 38-48) and epoxy oxetanes (col. 10, lines 8-13) and fluorine containing surfactants (col. 13, lines 11-29) in the composition. Nishikawa discloses fluorine-based or  fluorine-containing surfactant as part of the composition (col. 13, lines 11-29).  




Claims 3  and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 5,958,648) in view of Ogura et al (US 2003/0031867 A1)(“Ogura”) and of  Oh et al (US 2014/0306195 A1)(“Oh”) as applied to claim1 above, and further in view of Ishikawa (US 2003/0234848 A1).
Nishimura in view of Ogura and of Oh discloses the limitations of claim 1 as stated above.  Nishimura in view of Ogura and of Oh is silent with respect to the recited dpi range.
Ishikawa, in the same field of endeavor of ink ejection of ink through an inkjet nozzle (Abstract and para. 0011), discloses print resolution of 720 dpii (para. 0185), which is within the recited range, therefore the recited range is anticipated (MPEP 2131.03 (I) Anticpation of ranges) or, in the alternative, is obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the dpi disclosed by Ishikawa with the method disclosed by Nishimura in view of Ogura and of Oh in order to obtain high resolution as disclosed by Ishikawa (para. 0212).
.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 5,958,648) in view of Ogura et al (US 2003/0031867 A1)(“Ogura”) and of  Oh et al (US 2014/0306195 A1)(“Oh”) as applied to claim1 above, and further in view of Ishikawa (US 2003/0234848 A1) as applied to claim 5 above, and further in view of Madigan et al (US 2017/0157949 A1)(“Madigan”).
Nishimura in view of Ogura and of Oh and of Ishikawa disclose the limitations of claim 5.  Nishimura in view of Ogura and of Oh and Ishikawa is silent with respect to the recited pitch range.
Madigan, in the same field of endeavor of dispensing droplets from nozzles for printing droplets (Abstract), discloses control of the pitch and droplet size (para. 0083).
It would have been obvious to one of ordinary skill in the art to have determined the recited range of pitch in the method disclosed by Nishimura in view of Ogura and of Oh and of Ishikawa because Madigan discloses that the pitch and droplet size are result-effective variables and are related, therefore one of ordinary skill in the art can determine the pitch of the droplets by optimization (MPEP 2144.05 (II)(A)) and MPEP 2144.05 (III)(C)). 
Re claim 7:  The combination of Nishikawa, Ogura, Oh, Ishikawa, and Madigan discloses the limitations of claim 7 because changes in the sequence of steps is obvious (MPEP 2144(IV)(C)).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 5,958,648) in view of Ogura et al (US 2003/0031867 A1)(“Ogura”) and of  Oh et al (US 2014/0306195  as applied to claim 1 above, and further in view of DeYoung  et al (US 2003/0113518 A1)(“DeYoung”).
Nishimura in view of Ogura and of Oh discloses the limitations of claim 1 as stated above.  Nishimura in view of Ogura and of Oh is silent with respect to the composition being solventless.
DeYoung, in the same field of endeavor of displays (para. 0079) discloses coating of epoxy-containing materials (para. 0142) in which the coating is without solvent (para. 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have  used a solvent free coating in the method disclosed by Nishimura in view of Ogura and of Oh in order to obtain the benefit of a smooth appearance without graininess of the layer (DeYoung, para. 0009).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 5,958,648) in view of Ogura et al (US 2003/0031867 A1)(“Ogura”) and of  Oh et al (US 2014/0306195 A1)(“Oh”) as applied to claim 1 above, and further in view of Ushirogouchi et al (US 2006/0025497 A1) (“Ushiorgouchi”).
Nishimura in view of Ogura and of Oh discloses the limitations of claim 1 as stated above.  Nishimura in view of Ogura and of Oh is silent with respect to the composition having the recited ratios of epoxy and oxetane groups.
Ushirogouchi, in the same field of endeavor of inkjet ink (Abstract), discloses the ratio of oxetane and epoxy compound affects curing rate and discharge performance (para. 0100).
It would have been obvious to one of ordinary skill in the art to have determined the recited range of ratio of epoxy and oxetane in the method disclosed by Nishimura in view of Ogura and of Oh  because Ushirogouchi discloses that the pitch and droplet size are result-effective variables and are . 


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al (US 2020/0335572 A1)(“Mo”).
Mo discloses an organic electronic device, as Mo discloses an organic light emitting diode (OLED) display  (para. 0003) including an organic layer including a pattern extending in a first direction and a secondary pattern extending in a second direction, as Mo discloses organic light emitting elements 700 (para. 0074) which are shown in Fig. 1A to have rectangular shape in which one side is longer than the other side, which is a disclosure of  adjacent the primary pattern on a substrate including an organic electronic element, the device has a ratio h/Hx100 of a height h of a groove portion between the primary pattern and the secondary pattern of less than 30%, as Mo discloses in Fig. 11A a pixel defining layer has height in a direction which is greater than that of a second direction as shown in Fig. 11B (para. 0105-1016).  
Mo is silent with respect to the value of the ratio.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the recited ratio because Mo discloses that the ranges of the height of the pixel defining layer in the first and second directions are result-effective variables which one of ordinary skill in the art would have been able to determine through optimization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895